DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97 except for the items with a strikethrough as these documents were not submitted in this application or the parent application according to 37 CR 1.98. Please see the IDS to locate the references with a strikethrough to identify documents not submitted. Accordingly, the information disclosure statement is being considered in part by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Schnabel on 5/17/2022

The application has been amended as follows: 
1.	(Currently Amended) A method, comprising: 
receiving, by a first virtual processing system including a virtual processor, digital data, via a plurality of fiber optic cables, representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths, wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units, and wherein a first software defined controller of the first virtual processing system instantiates a first virtual element associated with the first virtual processing system; 
performing, by the first virtual processing system, a plurality of measurements of the digital data;            detecting, by the first virtual processing system, according to the plurality of measurements of the digital data, an interference condition associated with at least a portion of the plurality of uplink paths associated with the plurality of remote radio units; and            responsive to the detecting the interference condition, sending, by the first virtual processing system, a message to a second virtual processing system, including a second virtual processor, to reassign a first wireless communication device to transition from utilizing a first physical resource block of a plurality of physical resource blocks to utilizing a second physical resource block of the plurality of physical resource blocks for transmitting uplink data, wherein a second software defined controller of the second virtual processing system instantiates a second virtual element of the second virtual processing system to enable the utilizing the second physical resource block, and wherein the second software defined controller of the second virtual processing system decommissions a third virtual element of the second virtual processing system to disable the utilizing the first physical resource block.

2.	(Currently Amended) The method of claim 1, wherein the second virtual processing system is configured to operate as one or more baseband units. 

3.	(Currently Amended) The method of claim 2, wherein the one or more baseband units provide cellular communication services to the plurality of communication devices. 

4.	(Original) The method of claim 1, wherein the plurality of measurements include a plurality of Signal to Interference plus Noise Ratio measurements.

5.	(Original) The method of claim 4, wherein at least a portion of the plurality of Signal to Interference plus Noise Ratio measurements are simultaneously performed on multiple frequency bands of the uplink paths.

6.	(Original) The method of claim 1, wherein the second virtual processing system further balances communication traffic among one or more baseband units. 

7. 	(Original) The method of claim 1, further comprising directing, by the first virtual processing system, at least a portion of the plurality of remote radio units to adjust coverage areas of the plurality of remote radio units to mitigate the interference condition responsive to the detecting the interference condition. 

8.	(Original) The method of claim 1, wherein the interference condition comprises passive intermodulation interference detected at a first uplink path of the plurality of uplink paths associated with a first remote radio unit of the plurality of remote radio units. 

9.	(Original) The method of claim 8, further comprising determining, according to digital information associated with a plurality of radio frequency downlink signals, that the passive intermodulation interference is caused by mixing of a first radio frequency downlink signal of the plurality of radio frequency downlink signals and a second radio frequency downlink signal of the plurality of radio frequency downlink signals.

10.	(Original) The method of claim 1, wherein the detecting the interference condition further includes comparing the plurality of measurements of the digital data to a threshold value. 

11. 	(Original) The method of claim 1, further comprising detecting, by the first virtual processing system, a second interference condition at a first physical resource block of a plurality of physical resource blocks assigned to a second wireless communication device for transmitting uplink data via a first uplink path of the plurality of uplink paths.

12.	(Original) The method of claim 11, further comprising adjusting, by the first virtual processing system, a first radio frequency downlink signal or a second radio frequency downlink signal of a plurality of radio frequency downlink signals, or a combination of thereof, to mitigate the second interference condition. 

13.	(Original) The method of claim 1, wherein the plurality of radio frequency signals include a plurality of frequency bands associated with wireless communication channels. 

14.	(Original) The method of claim 1, wherein the digital data includes in-phase and quadrature components for the plurality of radio frequency signals.

15.	(Currently Amended) A system, comprising:
a first virtual processing system including at least a first virtual processor; and
a memory that stores executable instructions that, when executed by the first virtual processing system, facilitate performance of operations, comprising: 
receiving, via a plurality of fiber optic cables, digital data representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths, wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units, and wherein a first software defined controller of the first virtual processing system instantiates a first virtual element associated with the first virtual processing system; 
performing a plurality of measurements of the digital data;            detecting according to the plurality of measurements of the digital data, an interference condition associated with at least a portion of the plurality of uplink paths associated with the plurality of remote radio units; and            responsive to the detecting the interference condition, sending a message to a second virtual processing system including a second virtual processor, to adjust downlink radio frequency communications to further mitigate the interference conditions, wherein a second software defined controller of the second virtual processing system instantiates a second virtual element of the second virtual processing system to enable the adjusting the downlink radio frequency communications to further mitigate the interference conditions, and wherein the second software defined controller of the second virtual processing system decommissions a third virtual element of the second virtual processing system to disable utilizing a first physical resource block.

16. 	(Original) The system of claim 15, wherein the second virtual processing system is configured to operate as one or more baseband units for providing cellular communication services to the plurality of communication devices. 

17.	(Original) The system of claim 15, wherein the second virtual processing system further reassigns a first wireless communication device to transition from utilizing a first physical resource block of a plurality of physical resource blocks to utilizing a second physical resource block of the plurality of physical resource blocks for transmitting uplink data. 

18. 	(Original) The system of claim 15, further comprising directing at least a portion of the plurality of remote radio units to adjust coverage areas of the plurality of remote radio units to mitigate the interference condition. 

19.	(Currently Amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a first virtual processing system including a processor, facilitate performance of operations, comprising:	
performing a plurality of measurements of digital data received via a plurality of fiber optic cables;            detecting an interference condition associated with at least a portion of a plurality of uplink paths associated with a plurality of remote radio units according to the plurality of measurements of the digital data, wherein the digital data represents a plurality of radio frequency signals received at the plurality of remote radio units via the plurality of uplink paths, wherein the plurality of radio frequency signals are generated by a plurality of communication devices communicatively coupled to the plurality of remote radio units, and wherein a first software defined controller of the first virtual processing system instantiates a first virtual element associated with the first virtual processing system; and            responsive to the detecting the interference condition, sending a message to a second virtual processing system, including a second virtual processor, to reassign a first wireless communication device to transition from utilizing a first physical resource block of a plurality of physical resource blocks to utilizing a second physical resource block of the plurality of physical resource blocks for transmitting uplink data, wherein a second software defined controller of the second virtual processing system instantiates a second virtual element of the second virtual processing system to enable the utilizing the second physical resource block, and wherein the second software defined controller of the second virtual processing system decommissions a third virtual element of the second virtual processing system to disable the utilizing the first physical resource block.

20.	(Original) The non-transitory machine-readable storage medium of claim 19, wherein the interference condition comprises passive intermodulation interference detected at a first uplink path of the plurality of uplink paths associated with a first remote radio unit of the plurality of remote radio units.

Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended in the Examiner’s Amendment entered 5/17/2022 and with the filed terminal disclaimer. The prior art fails to teach, “receiving, via a plurality of fiber optic cables, digital data representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths […] and wherein a first software defined controller of the first virtual processing system instantiates a first virtual element associated with the first virtual processing system; 
performing a plurality of measurements of the digital data;            detecting […]an interference condition […] responsive to the detecting the interference condition, sending a message to a second virtual processing system including a second virtual processor, to adjust downlink radio frequency communications to further mitigate the interference conditions, wherein a second software defined controller of the second virtual processing system instantiates a second virtual element of the second virtual processing system to enable the adjusting the downlink radio frequency communications to further mitigate the interference conditions, and wherein the second software defined controller of the second virtual processing system decommissions a third virtual element of the second virtual processing system to disable utilizing a first physical resource block” in combination with the other limitations of claim 1.
Examiner cites Noriega et al. US 20170188412 A1, see ¶0054, wherein SDN implementing NFV technology for resource allocation. See further Djukic et al. US 20150188837 A1 ¶0031 and Figure 2, SDN architecture with difference SDN controller 212, 213, controlling regions comprising access networks being virtual networks and optimized to handle interference ¶0030. Fleming teaches baseband units that coordinate with each other to alleviate uplink interference across RRUs, see Figure 6 645-665 ¶0062-65, over time step 645 accumulates statistics and reallocates resources based on SINR. These references fail to teach the specific coordination between software controllers, specifically, “receiving, via a plurality of fiber optic cables, digital data representing a plurality of radio frequency signals received at a plurality of remote radio units via a plurality of uplink paths […] and wherein a first software defined controller of the first virtual processing system instantiates a first virtual element associated with the first virtual processing system; 
performing a plurality of measurements of the digital data;            detecting […]an interference condition […] responsive to the detecting the interference condition, sending a message to a second virtual processing system including a second virtual processor, to adjust downlink radio frequency communications to further mitigate the interference conditions, wherein a second software defined controller of the second virtual processing system instantiates a second virtual element of the second virtual processing system to enable the adjusting the downlink radio frequency communications to further mitigate the interference conditions, and wherein the second software defined controller of the second virtual processing system decommissions a third virtual element of the second virtual processing system to disable utilizing a first physical resource block” in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY L VOGEL/Primary Examiner, Art Unit 2478